DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sona D. Dalal on 06/28/2022.

The application has been amended as follows: 
IN CLAIMS 
(Currently Amended) A method of detecting occupants in a vehicle using a system comprising a first camera positioned on a driver’s side of the vehicle and a second camera positioned on a passenger’s side of the vehicle, the method comprising: 
detecting an oncoming vehicle;
using the first camera and the second camera, acquiring a plurality of images of occupants in the vehicle in response to detection of the vehicle, wherein the first camera acquires a first portion of the plurality of images from a first angle, wherein the second camera acquires a second portion of the plurality of images from a second angle, and wherein the first angle is different from the second angle;
performing automated facial detection on the plurality of images;
based on the automated facial detection, generating a gallery of facial images from the plurality of images, wherein the gallery of facial images comprises a first facial image of at least one of the occupants taken from the first angle and a second facial image of said at least one of the occupants taken from the second angle, thereby resulting in said gallery of facial images comprising multiple 
performing, after forming the gallery of facial images, automated facial recognition on the gallery of facial images to form facial groupings, wherein each of the facial groupings comprise facial images of only one of the occupants and wherein at least one of said facial groupings comprises said multiple 
generating a confidence score for each of the images in each of the facial groupings based on the automated facial detection performed on each of the facial groupings; 
selecting a representative image from each of the facial groupings based on the corresponding confidence score;
outputting the representative image from each of the facial groupings to create a set of unique images, each of which is representative of only one of the occupants; and
counting the groups to determine how many occupants are in the vehicle.

(Cancelled) 

(Currently Amended) The method as recited in claim [[2]]1, wherein no multiple 

(Cancelled) 

(Previously Presented) The method as recited in claim 1, wherein selecting the representative image from each of the facial groupings comprises:
for each image in each of the facial groupings, determining a facial offset angle from a line of sight of an imaging sensor that acquired the image; and
selecting the representative image based on which image in the facial grouping has a smallest facial offset angle.

(Currently Amended) The method as recited in claim [[2]]1, further comprising: comparing each of the unique images to images of known individuals in a database and determining if any of the unique images match at least one of said images of known individuals.

(Previously Presented) The method as recited in claim 6, further comprising initiating a response upon finding a match in the database, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, or dispatching an officer.

(Previously Presented) The method as recited in claim 1, further comprising initiating a response upon determining an improper number of occupants in the vehicle, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, or dispatching an officer.

(Canceled)

(Previously Presented) The method as recited in claim 1, further comprising illuminating the vehicle with a respective pulse of illumination for each image acquired, wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images.

(Previously Presented) The method as recited in claim 1, further comprising capturing a primary image of the occupants in the vehicle, applying facial detection to the primary image to generate reference images and using said reference images in the automated facial recognition to form the facial groupings.

(Previously Presented) The method as recited in claim 11, further comprising adding a new face to the gallery of facial images each time a detected face does not match with a face already in the gallery of facial images.

(Previously Presented) The method as recited in claim 11, further comprising adding each face detected to the gallery of facial images that is not already in the gallery until there is an image in the gallery of facial images of each face detected by said automated facial detection process.

(Currently Amended) A system for detecting occupants in a vehicle using a plurality of images, comprising: 
a controller;
	a first camera positioned on a driver’s side of the vehicleand a second camera positioned on a passenger’s side of the vehicle, wherein the first camera and the second camera [[is]]are operatively coupled to the controller, and wherein each of the first camera and the second camera comprises an imaging sensor, a pulsed illumination device, and a processor operatively coupling the imaging sensor to the pulsed illumination source for synchronizing pulses of illumination with exposure of the imaging sensor; and
	a trigger operatively connected to the controller to detect the vehicle and control the first camera and the second camera to acquire images of the vehicle, wherein the first camera acquires a first portion of the plurality of images from a first angle, wherein the second camera acquires a second portion of the plurality of images from a second angle, and wherein the first angle is different from the second angle; and
	machine readable instructions stored in a non-transient storage medium and configured to be executed by the controller, wherein executing the machine readable instructions causes the controller to:
detect an oncoming vehicle based upon the trigger;
acquire the first portion of the plurality of images and the second portion of the plurality of images; 
perform automated facial detection on the plurality of images;
based on the automated facial detection, generate[[ing]] a gallery of facial images from the plurality images, wherein the gallery of facial images comprises a first facial image of at least one of the occupants taken from the first angle and a second facial image of said at least one of the occupants taken from the second angle, thereby resulting in said gallery of facial images comprising multiple 
perform, after formation of the gallery of facial images, automated facial recognition on the gallery of facial images to form facial groupings, wherein each of the facial groupings comprise facial images of only one of the occupants and wherein at least one of said facial groupings comprises said multiple 
generate a confidence score for each of the images in the facial groupings based on the automated facial detection performed on each of the facial groupings;
select a representative image from each of the facial groupings based on the corresponding confidence scores;
output the representative image from each of the facial groupings to create a set of unique images, each of which is representative of only one of the occupants; and
count the groups to determine how many occupants are in the vehicle.

(Canceled) 

(Currently Amended) The system as recited in claim [[15]]14, wherein the machine readable instructions comprise instructions that, when executed, cause the controller to illuminate the vehicle with a pulse of illumination from the pulsed illumination device for each of the plurality of images, wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images.

(Currently Amended) The system as recited in claim [[15]]14, wherein each of the first camera and the second camera comprises a lens optically coupled to the imaging sensor, and at least one of an optical bandpass filter operatively configured to filter light passing through the lens or a linear polarization filter operatively configured to filter light passing through the lens.

(Cancelled) 

(Cancelled) 

(Currently Amended) The system as recited in claim [[18]]1, wherein the machine readable instructions comprise instructions that, when executed, cause the controller to determine a facial offset angle from a line of sight of an imaging sensor that acquired the image for each image in each of the facial groupings and select the representative image based on which image in the facial grouping has a smallest facial offset angle. 

(New) A method of detecting occupants in a vehicle using a system comprising a first camera positioned on a driver’s side of the vehicle and a second camera positioned on a passenger’s side of the vehicle, the method comprising: 
		detecting an oncoming vehicle;
using the first camera and the second camera, acquiring a plurality of images of occupants in the vehicle in response to detection of the vehicle, wherein the first camera acquires a first portion of the plurality of images from a first angle, wherein the second camera acquires a second portion of the plurality of images from a second angle, and wherein the first angle is different from the second angle;
performing automated facial detection on the plurality of images;
based on the automated facial detection, generating a gallery of facial images from the plurality of images, wherein the gallery of facial images comprises a first facial image of at least one of the occupants taken from the first angle and a second facial image of said at least one of the occupants taken from the second angle, thereby resulting in said gallery of facial images comprising multiple images of said at least one of the occupants;
performing, after forming the gallery of facial images, automated facial recognition on the gallery of facial images to form facial groupings, wherein each of the facial groupings comprise facial images of only one of the occupants and wherein at least one of said facial groupings comprises said multiple images of the at least one of the occupants and no facial images of other ones of said occupants; 
determining a facial offset angle from a line of sight of an imaging sensor that acquired the image for each image in each of the facial groupings; 
selecting a representative image from each of the facial groupings based on which image in the facial grouping has a smallest offset angle;
outputting the representative image from each of the facial groupings to create a set of unique images, each of which is representative of only one of the occupants; and
counting the groupings to determine how many occupants are in the vehicle.

(New) The method as recited in claim 21, wherein no multiple images of a given occupant are stored or displayed.

(New) The method as recited in claim 21, further comprising: comparing each of the unique images to images of known individuals in a database and determining if any of the unique images match at least one of said images of known individuals.

(New) The method as recited in claim 21, further comprising initiating a response upon finding a match in the database, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, or dispatching an officer.

(New) The method as recited in claim 21, further comprising initiating a response upon determining an improper number of occupants in the vehicle, wherein the response includes at least one of outputting an alert on a visual display, sounding an audible alarm, closing a physical barrier, transmitting a citation, mailing a citation, or dispatching an officer.

(New) The method as recited in claim 21, further comprising illuminating the vehicle with a respective pulse of illumination for each image acquired, wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images.

(New) The method as recited in claim 21, further comprising capturing a primary image of the occupants in the vehicle, applying facial detection to the primary image to generate reference images and using said reference images in the automated facial recognition to form the facial groupings.

(New) The method as recited in claim 27, further comprising adding a new face to the gallery of facial images each time a detected face does not match with a face already in the gallery of facial images.

(New) The method as recited in claim 27, further comprising adding each face detected to the gallery of facial images that is not already in the gallery until there is an image in the gallery of facial images of each face detected by said automated facial detection process.

(New) A system for detecting occupants in a vehicle using a plurality of images, comprising: 
	a controller;
a first camera positioned on a driver’s side of the vehicle and a second camera positioned on a passenger’s side of the vehicle, wherein the first camera and second camera are operatively coupled to the controller and wherein each of the first camera and the second camera comprises an imaging sensor, a pulsed illumination device, and a processor operatively coupling the imaging sensor to the pulsed illumination source for synchronizing pulses of illumination with exposure of the imaging sensor; and
a trigger operatively connected to the controller to detect the vehicle and control the first camera and the second camera to acquire images of the vehicle, wherein the first camera acquires a first portion of the plurality of images from a first angle, wherein the second camera acquires a second portion of the plurality of images from a second angle, and wherein the first angle is different from the second angle; and
machine readable instructions stored in a non-transient storage medium and configured to be executed by the controller, wherein executing the machine readable instructions causes the controller to:
detect an oncoming vehicle based upon the trigger;
acquire the first portion of the plurality of images and the second portion of the plurality of images; 
perform automated facial detection on the plurality of images;
based on the automated facial detection, generate a gallery of facial images from the plurality images, wherein the gallery of facial images comprises a first facial image of at least one of the occupants taken from the first angle and a second facial image of said at least one of the occupants taken from the second angle, thereby resulting in said gallery of facial images comprising multiple images of said at least one of the occupants;
perform, after formation of the gallery of facial images, automated facial recognition on the gallery of facial images to form facial groupings, wherein each of the facial groupings comprise facial images of only one of the occupants and wherein at least one of said facial groupings comprises said multiple images of the at least one of the occupants and no facial images of other ones of said occupants; 
determine a facial offset angle from a line of sight of an imaging sensor that acquired the image for each image in each of the facial groupings;
select a representative image from each of the facial groupings based on which image in the facial grouping has a smallest facial offset angle;
output the representative image from each of the facial groupings to create a set of unique images, each of which is representative of only one of the occupants; and
count the groupings to determine how many occupants are in the vehicle.

(New) The system as recited in claim 30, wherein the machine readable instructions comprise instructions that, when executed, cause the controller to illuminate the vehicle with a pulse of illumination from the pulsed illumination device for each of the plurality of images, wherein each pulse of illumination is performed at a different time to reduce shadows cast onto the occupants while acquiring the plurality of images.

(New) The system as recited in claim 31, wherein each of the first camera and the second camera comprises a lens optically coupled to the imaging sensor, and at least one of an optical bandpass filter operatively configured to filter light passing through the lens or a linear polarization filter operatively configured to filter light passing through the lens.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a method of detecting occupants in a vehicle using a system comprising a first camera positioned on a driver’s side of the vehicle and a second camera positioned on a passenger’s side of the vehicle, the method comprising: detecting an oncoming vehicle; using the first camera and the second camera, acquiring a plurality of images of occupants in the vehicle in response to detection of the vehicle, wherein the first camera acquires a first portion of the plurality of images from a first angle, wherein the second camera acquires a second portion of the plurality of images from a second angle, and wherein the first angle is different from the second angle; performing automated facial detection on the plurality of images; based on the automated facial detection, generating a gallery of facial images from the plurality of images, wherein the gallery of facial images comprises a first facial image of at least one of the occupants taken from the first angle and a second facial image of said at least one of the occupants taken from the second angle, thereby resulting in said gallery of facial images comprising multiple images of said at least one of the occupants; performing, after forming the gallery of facial images, automated facial recognition on the gallery of facial images to form facial groupings, wherein each of the facial groupings comprise facial images of only one of the occupants and wherein at least one of said facial groupings comprises said multiple images of the at least one of the occupants and no facial images of other ones of said occupants; and generating a confidence score for each of the images in each of the facial groupings based on the automated facial detection performed on each of the facial groupings; selecting a representative image from each of the facial groupings based on the corresponding confidence score; outputting the representative image from each of the facial groupings to create a set of unique images, each of which is representative of only one of the occupants; and counting the groups to determine how many occupants are in the vehicle in claims 1 and 14; a system for detecting occupants in a vehicle using a plurality of images, comprising: a controller; a first camera positioned on a driver’s side of the vehicle and a second camera positioned on a passenger’s side of the vehicle, wherein the first camera and second camera are operatively coupled to the controller and wherein each of the first camera and the second camera comprises an imaging sensor, a pulsed illumination device, and a processor operatively coupling the imaging sensor to the pulsed illumination source for synchronizing pulses of illumination with exposure of the imaging sensor; and a trigger operatively connected to the controller to detect the vehicle and control the first camera and the second camera to acquire images of the vehicle, wherein the first camera acquires a first portion of the plurality of images from a first angle, wherein the second camera acquires a second portion of the plurality of images from a second angle, and wherein the first angle is different from the second angle; and machine readable instructions stored in a non-transient storage medium and configured to be executed by the controller, wherein executing the machine readable instructions causes the controller to: detect an oncoming vehicle based upon the trigger; acquire the first portion of the plurality of images and the second portion of the plurality of images; perform automated facial detection on the plurality of images; based on the automated facial detection, generate a gallery of facial images from the plurality images, wherein the gallery of facial images comprises a first facial image of at least one of the occupants taken from the first angle and a second facial image of said at least one of the occupants taken from the second angle, thereby resulting in said gallery of facial images comprising multiple images of said at least one of the occupants; perform, after formation of the gallery of facial images, automated facial recognition on the gallery of facial images to form facial groupings, wherein each of the facial groupings comprise facial images of only one of the occupants and wherein at least one of said facial groupings comprises said multiple images of the at least one of the occupants and no facial images of other ones of said occupants; determine a facial offset angle from a line of sight of an imaging sensor that acquired the image for each image in each of the facial groupings; select a representative image from each of the facial groupings based on which image in the facial grouping has a smallest facial offset angle; output the representative image from each of the facial groupings to create a set of unique images, each of which is representative of only one of the occupants; and count the groupings to determine how many occupants are in the vehicle in claims 21 and 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425